Order filed February 6, 2012




                                              In The
                         Fourteenth Court of Appeals
                                     ____________
                                   NO. 14-11-00248-CR
                                     ____________
                               RAYMOND ORTIZ, Appellant
                                           V.
                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 240th District Court
                                   Fort Bend County, Texas
                            Trial Court Cause No. 09-DCR-051101

                                             ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibits #1 (DVD), #2 (DVD) and #3
(DVD).

       The clerk of the 240th District Court is directed to deliver to the Clerk of this court the
original of State's Exhibits #1 (DVD), #2 (DVD) and #3 (DVD), on or before February 16,
2012. The Clerk of this court is directed to receive, maintain, and keep safe this original exhibit;
to deliver it to the justices of this court for their inspection; and, upon completion of inspection,
to return the original of State's Exhibits #1 (DVD), #2 (DVD) and #3 (DVD), to the clerk of the
240th District Court.




                                                       PER CURIAM